Case 2:19-cv-17865-MCA-LDW Document 14 Filed 10/07/19 Page 1 of 9 PageID: 5680



 POLSINELLI PC
 Jason A. Nagi
 Amy E. Hatch (pro hac submitted)
 600 Third Avenue, 42nd Floor
 New York, New York 10016
 jnagi@polsinelli.com
 (212) 644-2092
 Attorneys for Plaintiffs in Case No. 19-CV-17865

 HERRICK FEINSTEIN LLP
 Scott T. Tross
 Michelle M. Sekowski
 One Gateway Center
 Newark, New Jersey 07102
 stross@herrick.com
 (973) 274-2000
 Attorneys for Plaintiffs in Case No. 19-CV-17866


 UNITED STATES DISTRICT COURT
 DISTRICT OF NEW JERSEY

 U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, et
 al.,
                              Plaintiffs.
                                                    Case No.: 2:19-cv-17865
                      v.

 ENGLEWOOD FUNDING, LLC, et al.,

                              Defendants.

 WELLS FARGO BANK, NATIONAL ASSOCIATION, AS
 TRUSTEE, et al.,
                                                    Case No.: 2:19-cv-17866
                              Plaintiffs,
                                                    Hon. Madeline Cox Arleo
                      v.
                                                    PLAINTIFFS’ JOINT
 SETH LEVINE, et al.,                               OPPOSITION TO MOTION
                                                    TO INTERVENE
                              Defendants.




 70668526.3
Case 2:19-cv-17865-MCA-LDW Document 14 Filed 10/07/19 Page 2 of 9 PageID: 5681



          Plaintiffs (collectively, “Plaintiffs” or “Lenders”),1 by and through their respective

 attorneys, for their Opposition to the Motions to Intervene (the “Motions”) filed by Ascend Re

 Partners, LLC and Ascend Re Partners II, LLC (collectively, “Ascend”), state as follows:

                                       Preliminary Statement

          Plaintiffs are the owners and holders of certain loans (collectively, the “Loans” and each,

 a “Loan”), all of which are secured by certain real properties and the improvements thereon,

 located in New Jersey (collectively, the “Properties”). The terms of the loans are set forth in

 certain loan agreements (collectively, the “Loan Agreements” and each, a “Loan Agreement”).

 The borrowers (collectively, the “Borrowers”) on each of the Loans are New Jersey limited

 liability companies and, pursuant to the terms of the Loan Agreements, are special purpose

 entities whose sole assets are the Properties. Each of the Borrowers has numerous members,
          1
          In Case No. 2:19-cv-17865 the Plaintiffs are: U.S. Bank National Association, as trustee
 for the registered Holders of Wells Fargo Commercial Mortgage Securities, Inc. Multifamily
 Mortgage Pass-Through Certificates, Series 2018-SB51; Wilmington Trust, National
 Association, as trustee for the registered Holders of Wells Fargo Commercial Mortgage
 Securities, Inc. Multifamily Mortgage Pass-Through Certificates, Series 2018-SB55; U.S. Bank
 National Association, as trustee for the registered Holders of Wells Fargo Commercial Mortgage
 Securities, Inc. Multifamily Mortgage Pass-Through Certificates, Series 2018-SB57; U.S. Bank
 National Association, as trustee for the registered Holders of J.P. Morgan Chase Commercial
 Mortgage Securities Corp. Multifamily Mortgage Pass-Through Certificates, Series 2019-SB58;
 Wilmington Trust, National Association, as trustee for the registered Holders of Credit Suisse
 First Boston Mortgage Securities Multifamily Mortgage Pass-Through Certificates, Series 2019-
 SB61; and U.S. Bank National Association, as trustee for the registered Holders of J.P. Morgan
 Chase Commercial Mortgage Securities Corp. Multifamily Mortgage Pass-Through Certificates,
 Series 2019-SB64, and in Case No. 2:19-cv-17866, the Plaintiffs are Wells Fargo Bank, National
 Association, As Trustee For The Registered Holders Of Amherst Pierpoint Commercial
 Mortgage Securities, LLC, Multifamily Mortgage Pass-Through Certificates, Series 2019-SB59,
 By And Through Its Special Servicer, LNR Partners, LLC; Citibank, N.A., As Trustee For The
 Registered Holders Of Wells Fargo Commercial Mortgage Securities, Inc., Multifamily
 Mortgage Pass-Through Certificates, Series 2018-SB48, By And Through Its Special Servicer,
 LNR Partners, LLC; U.S. Bank National Association, As Trustee For The Benefit Of Holders Of
 J.P. Morgan Chase Commercial Mortgages Securities Corp., Multifamily Pass-Through
 Certificates, Series 2018-SB52, By And Through Its Special Servicer, SCP Servicing, LLC; U.S.
 Bank National Association, As Trustee For The Benefit Of Holders Of J.P. Morgan Chase
 Commercial Mortgages Securities Corp., Multifamily Pass-Through Certificates, Series 2018-
 SB56, By And Through Its Special Servicer, SCP Servicing, LLC; and U.S. Bank National
 Association, As Trustee For The Registered Holders Of Wells Fargo Commercial Mortgage
 Securities, Inc. Multifamily Mortgage Pass-Through Certificates, Series 2019-SB63, By And
 Through Its Special Servicer, Berkeley Point Capital LLC D/B/A Newmark Knight Frank.

                                                   2
 70668526.3
Case 2:19-cv-17865-MCA-LDW Document 14 Filed 10/07/19 Page 3 of 9 PageID: 5682



 with Defendant Seth Levine elected as the managing member of the Borrowers. Mr. Levine

 signed the Loan Agreements as manager of each of the LLCs.2

          Ascend has filed its Motions in the above captioned actions, which are identical in

 substance, seeking to intervene in these actions “to protect its ownership interest in [certain] of

 the real properties and related assets at issue” in these actions. According to Ascend, it has a

 right to intervene as a matter of right under Rule 24(a) of the Federal Rules of Civil Procedure

 because it “claims an interest to the property or transaction that is the subject of this action” and

 the disposition of this action will impede its ability to protect that interest. Ascend is wrong,

 however, as Ascend, of course, has no ownership interest in the Properties that are the subject of

 these actions. Rather, Ascend has an alleged equity interest in certain entities that own one or

 more of the Properties. As a member of a limited liability company, Ascend has no legal right to

 participate in the litigation.

          In the alternative, Ascend maintains that permissive intervention is appropriate under

 Rule 24(b) because it shares a claim or defense that has a common question of law or fact that

 has been asserted in the litigation. Again, Ascend is incorrect. The claims asserted by Plaintiffs

 in these actions relate to the breach of the Loan Agreements and related documents and the right

 of Plaintiffs to have a receiver appointed over the Properties owned by those Borrowers as a

 result of said breach. The ownership structure of the Borrowers is not at issue in the litigation.

 Rather, whether the Borrowers, each of which is a separate legal entity, breached certain

 agreements with various Plaintiffs is the sole issue before the Court.




          2
            While Ascend asserted that Levine may have improperly transferred membership
 interests in the LLCs in which it claims to be a member, Ascend admits in its Motion that Levine
 has at all times been the elected managing member of those LLCs.

                                                  3
 70668526.3
Case 2:19-cv-17865-MCA-LDW Document 14 Filed 10/07/19 Page 4 of 9 PageID: 5683



                                              Argument

          Ascend correctly asserts that a party is entitled to intervene under Rule 24(a) as a matter

 of right by showing that its application was timely, that such party has an interest in the litigation

 that might be impaired, and that such party’s interest is not adequately protected by an existing

 party in the litigation. See Mountain Top Condo Ass’n v. Dave Stabbert Master Building, Inc.,

 72 F.3d 361, 365-66 (3d Cir. 1995). Through the Motions, however, Ascend fails to satisfy the

 second or third prongs justifying mandatory intervention.

          First, Ascend has no legal interest in the litigation. It is a basic legal principle that a

 membership interest in a limited liability company is a personal property right, and not a right to

 the property owned by that limited liability company. See, e.g., Site Search of New Jersey, Inc.

 v. Camco Mgmt., LLC, No. A-5162-10T4, 2012 WL 2345386, at *6 (N.J. Super. Ct. App. Div.

 June 21, 2012) (“Although one Canuso-related entity, Richwood Investment, became a member

 of the newly formed limited liability company, it retained no ownership interest in the limited

 liability company’s property”); Budtel Assocs., LP v. Cont’l Cas. Co., 2006 PA Super 370, ¶ 19,

 915 A.2d 640, 646 (2006) (interpreting New Jersey law) (“Furthermore, the record reveals

 Budtel–Comptel was registered as a business entity under the New Jersey Limited Liability

 Company Act, N.J. Stat. Ann. § 42:2B–1 et. seq. This Act provides that a member of a limited

 liability company has no interest in the specific property of the limited liability company;

 Pennsylvania’s statutory scheme contains a similar provision. As a matter of law, therefore,

 Comptel (as a member) did not own Budtel–Comptel’s (the limited liability company’s) right to

 use the Budtel warehouse by default”); Guardian Life Ins. Co. of Am. v. Estate of Cerniglia, 446

 F. App’x 453, 455–56 (3d Cir. 2011) (finding that life insurance policy owned by company is

 asset of company and not individual insured who may be covered by the policy); Rhode Island



                                                   4
 70668526.3
Case 2:19-cv-17865-MCA-LDW Document 14 Filed 10/07/19 Page 5 of 9 PageID: 5684



 Hosp. Tr. Co. v. Doughton, 270 U.S. 69, 81, 46 S. Ct. 256, 258, 70 L. Ed. 475 (1926) (“The

 owner of the shares of stock in a company is not the owner of the corporation’s property. He has

 a right to his share in the earnings of the corporation, as they may be declared in dividends,

 arising from the use of all its property. In the dissolution of the corporation he may take his

 proportionate share in what is left, after all the debts of the corporation have been paid and the

 assets are divided in accordance with the law of its creation. But he does not own the corporate

 property”).

          Thus, Ascend, as a purported member of certain Borrowers, has a personal property

 interest in those Borrowers, but it does not, as it suggests, have any legal right to the Properties

 themselves. Further, Ascend has no legal right to the rental income or other revenues generated

 by the Properties, all of which is property of the various LLCs, not property of the individual

 members of those LLCs. See § 4:1.Nature of membership interest, Ltd. Liability Co. § 4:1 (2019

 ed.) (“All LLC statutes provide that a membership interest in a LLC is the member’s personal

 property, and members generally have been found to have no interest in the LLC’s assets; this

 includes, members who own all the interests in single member LLCs.”).

          In the Motions, Ascend relies on Brody v. Sprang, 957 F.2d 1108, 1123 (3d Cir. 1992) as

 support for its assertion that mandatory intervention is appropriate. In Brody, however, the Third

 Circuit makes clear that any intervention applicant must first establish that it possesses a

 sufficient legal interest in the underlying dispute. As discussed above, the only legal interest

 Ascend has demonstrated is a personal property interest in the LLCs that own the some of the

 Properties that are at issue in these matters – not to the Properties themselves. In fact, federal

 courts have addressed the deficiencies in intervention motions filed by owners of companies and

 rejected such motions on the grounds that owners do not have any legal interest in the property



                                                  5
 70668526.3
Case 2:19-cv-17865-MCA-LDW Document 14 Filed 10/07/19 Page 6 of 9 PageID: 5685



 of the companies. See, e.g., In re Johnson & Johnson Derivative Litig., 900 F. Supp. 2d 467,

 475–76 (D.N.J. 2012) (“Courts in the Third Circuit have held that shareholders with only an

 economic interest in the outcome of the litigation do not have ‘sufficient interest,’ reasoning that

 allowing a current shareholder to intervene in a securities class action settlement merely because

 the value of the common stock may be diluted would set a very dangerous precedent because it

 would sanction the intervention of any stockholder in any suit in which the trust or corporation

 whose stock the stockholder owns is a party … The logical result of this would be that a

 corporation could not prosecute or settle any suit by or against it without obtaining the approval

 of every shareholder (and perhaps every holder of a debt instrument as well). Clearly the

 corporate entity was never intended to be so limited in its ability to make decisions and to act on

 them”); Rigco, Inc. v. Rauscher Pierce Refsnes, Inc., 110 F.R.D. 180, 183–84 (N.D. Tex. 1986)

 (rejecting a shareholder’s claim that its interest in the company met the test for a direct,

 substantial, legally protective interest in a proceeding that gives rise to intervention as a matter of

 right under Rule 24(a)(2) and finding that if the court were to recognize a shareholders’ interest

 in litigation involving its company as one that gives rise to intervention as a matter or right under

 Rule 24(a)(2), “it would be tantamount to extending the right to any person with a potential

 claim if the outcome of a lawsuit might increase or decrease the collectability of his claim”);

 Pharmacy Research & Manufacturers of America v. Commercial Department of Human

 Services, 201 F.R.D. 12, 14–15 (D. Me. 2001) (“The reasons for restricting shareholder

 intervention in lawsuits brought by corporations are the same as those for the rule that a

 shareholder does not acquire a personal cause of action for injuries to the corporation. Regarding

 the latter, the First Circuit has stated that ‘[t]he rule is a salutary one: if a shareholder,

 dissatisfied with the dealings entered into between his corporation and a third party,



                                                   6
 70668526.3
Case 2:19-cv-17865-MCA-LDW Document 14 Filed 10/07/19 Page 7 of 9 PageID: 5686



 automatically possessed a personal right of action against the third party, then corporations

 would be paralyzed. They could rarely act except by unanimous consent. Business affairs

 would slow to a crawl, and the courts, confronted with a bewildering myriad of shareholder

 claims, would be as busy as a colony of centipedes with athlete’s foot’”).

          Further, Ascend’s argument that its interests are not adequately protected in these matters

 also fails. First, there is no “adversity of interest” with Plaintiffs, as Ascend asserts. Plaintiffs

 have no legal relationship with Ascend. Rather, they have a contractual agreement with certain

 LLCs as evidenced by the Loan Agreements. Ascend does not claim to be a guarantor of any

 loans with Plaintiffs, and Ascend’s assertion that Plaintiffs have “overlapping or competing

 interest with Ascend with respect to any equity or profits” of the LLCs is incorrect. Plaintiffs’

 interest in the Properties derives from their agreements with the Borrowers and their respective

 first priority liens on the Properties and the income generated therefrom – not with respect to any

 profits or earnings that may be payable as disbursements under the LLCs’ operating agreements.

          Permissive intervention under Rule 24(b) is also not appropriate in this matter. Ascend’s

 claims with respect to its ownership interests in certain LLCs do not share common questions of

 law or fact with Plaintiffs’ claims. If Ascend, as it asserts, believes its co-members of the LLCs

 in which it asserts an interest acted improperly, then Ascend’s recourse is through litigation

 against those members by the assertion of claims for breach of the operating agreements, for

 breach of fiduciary duties, or other claims Ascend may wish to assert. There is no legal support

 to allow Ascend to assert those claims in a case like this one, which is a simple breach of

 contract action brought by lenders against their borrower-LLCs.

                                             Conclusion

          Allowing Ascend to intervene in this action would be akin to opening Pandora’s box, and



                                                   7
 70668526.3
Case 2:19-cv-17865-MCA-LDW Document 14 Filed 10/07/19 Page 8 of 9 PageID: 5687



 is neither appropriate nor allowed under Rule 24 of the Federal Rules of Civil Procedure. The

 members of companies do not have a legal right to participate in breach of contract actions

 asserted against those companies just because the prosecution of those claims may have a

 diminutive effect on the values of their equity interests. According to Plaintiffs’ records, there

 are more than 100 individual members of the LLCs that are the defendants in this litigation.

 Allowing Ascend to intervene would open the door for all these members to claim an “interest”

 in this litigation and seek to have their numerous and competing voices heard. Any claims of

 these members are legally distinct from the claims asserted by Plaintiffs, and, if they have merit,

 should be asserted in a separate action.

 Dated: New York, New York                           Respectfully submitted,
        October 7, 2019

                                                      POLSINELLI PC

                                                      By: s/ Jason A. Nagi
                                                           JASON A. NAGI
                                                           AMY E. HATCH
                                                           600 Third Avenue, 42nd Floor
                                                           New York, New York 10016
                                                           (212) 644-2092
                                                           jnagi@polsinelli.com
                                                           ahatch@polsinelli.com
                                                      and

                                                      HERRICK FEINSTEIN LLP

                                                      By:    s/ Scott T. Tross
                                                            Scott T. Tross
                                                            stross@herrick.com
                                                            Michelle M. Sekowski
                                                            msekowski@herrick.com
                                                      One Gateway Center
                                                      Newark, New Jersey 07102
                                                      (973) 274-2000

                                                     ATTORNEYS FOR PLAINTIFFS



                                                 8
 70668526.3
Case 2:19-cv-17865-MCA-LDW Document 14 Filed 10/07/19 Page 9 of 9 PageID: 5688



                                   CERTIFICATE OF SERVICE


          I hereby certify that on the 7th day of October, 2019, a true and correct copy of Plaintiffs’

 Joint Opposition to Motion to Intervene was filed using the CM/ECF system, which send notice

 of such filing to:

  Bruce Heller Nagel                                     Gerald T. Ford
  Robert H. Solomon                                      Jerry A. Cuomo
  NAGEL RICE, LLP                                        Autumn Leigh Knicely-Quito
  103 Eisenhower Parkway, Suite 201                      LANDMAN, CORSI, BALLAINE &
  Roseland, NJ 07068                                     FORD, PC
  bnagel@nagelrice.com                                   One Gateway Center, Suite 500
  rsolomon@nagelrice.com                                 Newark, NJ 07102-5311
                                                         gford@lcbf.com
  Eric D. Herschmann                                     jcuomo@lcbf.com
  KASOWITZ, BENSON, TORRES &                             aknicely@lcbf.com
  FRIEDMAN
  One Gateway Center, Suite 2600                         Scott Lee Walker
  Newark, NJ 07102                                       LOWENSTEIN SANDLER, LLP
  eherschmann@kasowitz.com                               65 Livingston Avenue
                                                         Roseland, NJ 07068
  Attorneys for Intervenors                              scott_walker@freddiemac.com
  Ascend Re Partners, LLC and
  Ascend Re Partners II, LLC                             Attorneys for Defendant
                                                         Federal Home Loan Mortgage Corp.
                                                         (In Case No. 19-17866)




                                                 /s/ Jason A. Nagi




                                                    9
 70668526.3
